DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azzouz (WO 2018/185410 A1).
Regarding claim 1, Azzouz discloses a heat exchanger (1, Fig. 1) comprising:
a first flow path (topmost heat exchange portion 2 with a substrate 4 and shape memory layer 5 inside) with an inlet, an outlet (the heat exchange portion 2 has a first fluid or a second fluid flowing within, see paragraph 0030, thus it inherently includes an inlet and an outlet at the ends of the portion 2) and a first surface (substrate 4 in the topmost heat exchange portion 2; or a side of the shape memory layer 5 facing the inside of the heat exchange portion 2); and
a second flow path (bottommost heat exchange portion 2 with a substrate 4 and shape memory layer 5 inside) with an inlet, an outlet (the heat exchange portion 2 has a first fluid or a second fluid flowing within, see paragraph 0030, thus it inherently includes an inlet and an outlet at the ends of the portion 2) and a second surface (substrate 4 in the bottommost heat exchange portion 2; or a side of the shape memory layer 5 facing the inside of the heat exchange portion 2);
wherein at least one of the first surface and the second surface has a portion consisting of a shape memory alloy (shape memory layer 5, and the shape memory layer 5 is made of a shape memory alloy, paragraph 0031) which has a first shape at a first temperature (temperature below the phase transition temperature in Fig. 1, see paragraph 0046 of the translation), a second shape at a second temperature different than the first temperature (temperature above the phase transition temperature in Fig. 2, see paragraph 0047 of the translation), and returns to the first shape in response to a return to the first temperature (when the temperature falls below phase transition temperature, the shape returns to the shape in Fig. 1); 
wherein the portion consisting of the shape memory has two-way shape memory (the shape memory has bend and flat shapes respectively above and below thephase transition temperature, hence it is a two way shape memory) developed through thermomechanical cyclic training (“the portion consisting of the shape memory … developed through thermomechanical cyclic training” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “thermomechanical cyclic training” does not imply a distinct structure to the “the portion consisting of the shape memory” itself. Hence, the resultant structure of the fins is the same even though such memory shaped fins are made by different process. Further, paragraphs 0082-0088 of Azzouz is a thermomechanical cyclic training having steps of heating the shape memory alloy above the phase transition temperature with stress, and cooling the shape memory alloy below the phase transition temperature for the flat shape. See also col. 11, lines 19-50 of Trigwell, US Patent No. 9,982,661 for reference).
Regarding claim 2, Azzouz further discloses wherein the first surface and the second surface both have a portion consisting of a shape memory alloy (both substrates 4 in the topmost and bottommost portion 2 have shape memory layer 5 made of a shape memory alloy).
Regarding claim 3, Azzouz further discloses wherein the first shape is planar with the first surface (Fig. 1) and the second shape projects into the flow path (Fig. 2).
Regarding claim 4, Azzouz further discloses wherein the first shape is planar with the first surface (Fig. 1) and the second shape reduces the size of the flow path (the shape memory layers 5 in Fig. 2 reduce the flow cross-section area by traversing the flow path).
Regarding claim 6, Azzouz further discloses wherein the first shape puts the first surface in the flow path (the side of the shape memory layer 5 facing the inside of the heat exchange portion 2 in Fig. 1) and the second shape puts the first surface on the side of the flow path (the side of the shape memory layer 5 turns sideways in the flow path of the heat exchange portion 2 in Fig. 2).
Regarding claim 7, Azzouz further discloses wherein the first shape is planar with the first surface (Fig. 1) and the second shape closes the flow path (the shape memory layers 5 close lateral passage of the flow path in the portion 2 and allows only a flow into or out from the page of Fig. 2).
Regarding claim 8, Azzouz discloses a heat exchanger (1, Fig. 1) comprising:
a first flow path (topmost heat exchange portion 2 with a substrate 4 and shape memory layer 5 inside) with an inlet, an outlet (the heat exchange portion 2 has a first fluid or a second fluid flowing within, see paragraph 0030, thus it inherently includes an inlet and an outlet at the ends of the portion 2) and a first set of fins (shape memory layer 5 in the topmost heat exchange portion 2); and
a second flow path (bottommost heat exchange portion 2 with a substrate 4 and shape memory layer 5 inside) with an inlet, an outlet (the heat exchange portion 2 has a first fluid or a second fluid flowing within, see paragraph 0030, thus it inherently includes an inlet and an outlet at the ends of the portion 2) and a second set of fins (shape memory layer 5 in the bottommost heat exchange portion 2),
wherein at least one of the first set of fins and the second set of fins has a portion consisting of a shape memory alloy (the shape memory layer 5 is made of a shape memory alloy, paragraph 0031) which has a first shape at a first temperature (temperature below the phase transition temperature in Fig. 1, see paragraph 0046 of the translation), a second shape at a second temperature different than the first temperature (temperature above the phase transition temperature in Fig. 2, see paragraph 0047 of the translation), and returns to the first shape in response to a return to the first temperature (when the temperature falls below phase transition temperature, the shape returns to the shape in Fig. 1);
wherein the portion consisting of the shape memory has two-way shape memory (the shape memory has bend and flat shapes respectively above and below thephase transition temperature, hence it is a two way shape memory) developed through thermomechanical cyclic training (“the portion consisting of the shape memory … developed through thermomechanical cyclic training” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “thermomechanical cyclic training” does not imply a distinct structure to the “the portion consisting of the shape memory” itself. Hence, the resultant structure of the fins is the same even though such memory shaped fins are made by different process. Further, paragraphs 0082-0088 of Azzouz is a thermomechanical cyclic training having steps of heating the shape memory alloy above the phase transition temperature with stress, and cooling the shape memory alloy below the phase transition temperature for the flat shape. See also col. 11, lines 19-50 of Trigwell, US Patent No. 9,982,661 for reference).
Regarding claim 9, Azzouz further discloses wherein the first set of fins and the second set of fins both have a portion consisting of a shape memory alloy (both shape memory layer 5 in the topmost and bottommost portion 2 have shape memory alloy).
Regarding claim 10, Azzouz further discloses wherein the first shape is planar with the fins in the first set fins (Fig. 1, the first shape is planar with all the shape memory layers 5) and the second shape projects into the flow path (Fig. 2).
Regarding claim 12, Azzouz further discloses wherein the first shape is planar with the fins in the first set of fins (Fig. 1, the first shape is planar with all the shape memory layers 5) and the second shape reduces the size of the first flow path (the shape memory layers 5 in Fig. 2 reduce the flow cross-section area by traversing the flow path).
Regarding claim 13, Azzouz further discloses the first shape puts the first set of fins in the first flow path (the shape memory layer 5 is in the flow path of the heat exchange portion 2 in Fig. 1) and the second shape puts the first set of fins on the side of the first flow path (the shape memory layer 5 turns sideways in the flow path of the heat exchange portion 2 in Fig. 2).
Regarding claim 14, Azzouz further discloses wherein the first shape is planar with the first set of fins (Fig. 1, the first shape is planar with all the shape memory layers 5) and the second shape closes the flow path (the shape memory layers 5 close lateral passage of the flow path in the portion 2 and allows only a flow into or out from the page of Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzouz (WO 2018/185410) in view of Poltorak (US PGPub No. 2016/0320149).
Regarding claims 5 and 11, Azzouz fails to disclose wherein the portion consisting of a shape memory alloy is fabricated using additive manufacturing.
Examiner noted that the “additive manufacturing” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “additive manufacturing” does not imply a distinct structure to the “portion” itself.
Poltorak discloses wherein the portion consisting of a shape memory alloy is fabricated using additive manufacturing (the branching elements formed of shape memory alloy to increase surface area may be produced by an additive manufacturing process, paragraph 0104). 
Poltorak also discloses that the additive manufacturing may be thermally processed to have characteristic shape changes at temperature transitions (paragraph 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the portion consisting of a shape memory alloy is fabricated using additive manufacturing in order to provide the transition temperature for the shape memory alloy in Azzouz.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that where the portion consisting of the shape memory alloy has two-way shape memory developed through thermochemical cyclic training, as noted above, the shape memory layer 5 is a two-way shape memory for its bend and flat shapes above or below the phase transition temperature. Further, the limitation of “developed through thermomechanical cyclic training” is product-by-process limitation and the resultant structure of the shape memory alloy is the same even though such memory shaped fins are made by different process. In addition, Azzouz discloses the process of manufacturing the shape memory layer 5 including heating and cooling the alloy material, is the “thermochemical cyclic training” as recited. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763